Citation Nr: 1141383	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability (claimed as a stomach disorder). 

2. Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to April 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, a video conference hearing was conducted.  In December 2010, the Board remanded the case for additional development.  A July 2011 rating decision granted service connection for non-Hodgkin's lymphoma, rated zero percent from January 2008.  As this was a full grant of the benefit sought on appeal, the issue is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).  At the outset, the Board notes that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the Board's December 2010 remand, the RO arranged for a VA gastrointestinal examination in January 2011 to assess whether the Veteran's gastrointestinal disability was caused or aggravated by his active service.  The January 2011 VA examiner noted that the Veteran's service treatment records (STRs) were not reviewed, as the claims folder provided (a temporary claims folder) did not contain STRs.  Consequently, the examiner noted that he was unable to offer an opinion whether the Veteran's stomach condition pre-dated, was aggravated by, or occurred during his military service.  As the examiner was unable to offer an opinion in the absence of the Veteran's STRs, the examination is inadequate, and further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Also pursuant to the Board's December 2010 remand, the RO arranged for a VA audiological examination in December 2010.  The examiner noted that there was no evidence in the Veteran's STRs that indicated hearing loss at the time of discharge.  The examiner opined that, in the absence of evidence in the STRs supporting the claim of hearing loss at the time of discharge, it was not at least as likely as not that the Veteran acquired hearing loss due to noise and other conditions encountered during military service.  The rationale for the examiner's opinion was based on a lack of evidence showing hearing loss manifested in service and did not incorporate or discuss evidence which was available to him.  Notably, the Veteran's STRs do not contain a separation examination report, as he was discharged subject to a medical Board.  This lack of audiometric testing at discharge alone cannot serve as a basis for concluding the Veteran's hearing loss is unrelated to his service.  As such, the opinion is inadequate for rating purposes, and further clarification is required.  (The Board does separately note that an addendum from August 2011 adequately addressed the question of secondary service connection.)

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran's entire claims file should be returned to the VA examiner who conducted the January 2011 VA gastrointestinal examination (or another medical professional, if that individual is unavailable).  Based upon the examination findings, a review of the entire claims file, and the statements of the Veteran, the examiner should determine whether a stomach/gastrointestinal disorder clearly and unmistakably preexisted service.  If so, the examiner should also state whether such disorder clearly and unmistakably did not undergo a worsening beyond natural progression during service.  If, however, the disability is found to have not clearly and unmistakably preexisted service, the examiner should provide an opinion as to whether a current stomach/gastrointestinal disability, if present, is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

2. The Veteran's entire claims file should be returned to the VA examiner who conducted the December 2010 VA audiological examination (or another audiological or medical professional, if that individual is unavailable).  After a review of the examination findings and the entire evidence of record, including the Veteran's lay contentions, the examiner must render an opinion as to whether any current right or left ear hearing loss disability is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to the Veteran's service, or to any incident therein.  In rendering this opinion, the examiner is requested to recognize that the Veteran's separation documentation did not include audiological testing, and the absence of such evidence, in and of itself, should not provide the basis for an unfavorable nexus opinion.  All opinions must be supported by a complete rationale in a typewritten report.

3. Then, the claims for service connection for a stomach disorder and bilateral sensorineural hearing loss, to include as secondary to the claimed non-Hodgkin's lymphoma, should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



